PER CURIAM:
Cals C. Ifenatuora seeks to appeal the district court’s order dismissing without prejudice his motion for discovery. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Ifenatuo-ra seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we grant the Government’s motion to dismiss the appeal for lack of jurisdiction. We deny Ifenatuora’s motion to grant access to evidence and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.